ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing or rehearing en banc, and appellee’s opposition thereto, it is
ORDERED that the petition for rehearing is granted and that the opinion and judgment of December 13, 2013, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall re-schedule this matter for argument as a special sitting on the Regular Calendar of September 26, 2014, at- 2:00 p.m. The parties are to be present at 1:55 p.m. in the Main Courtroom located on the second floor .of the building on that date.